Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 19, 2021                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  162071                                                                                                      Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 162071
                                                                     COA: 348768
                                                                     Lenawee CC: 17-018748-FC
  COLLEEN MARIE BERRIDGE,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the August 27, 2020
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we REVERSE that part of the Court of Appeals judgment
  affirming the trial court’s scoring of Offense Variable (OV) 6, VACATE the sentence of
  the Lenawee Circuit Court, and REMAND this case to the trial court for resentencing. As
  noted by dissenting Judge Stephens, OV 6 should be assigned 25 points only where there
  is a very high risk of death, meaning more than the risk attendant to other deliveries, or that
  the defendant had particularized knowledge that this delivery was more probably than not
  going to lead to great bodily harm or death. MCL 777.36(1)(b). The prosecutor has thus
  far failed to point to evidence demonstrating this type of risk.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 19, 2021
           b0316
                                                                                Clerk